Citation Nr: 0920638	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD), 
secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1948 
to April 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In February 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).

The Veteran contends that he was exposed to asbestos during 
his service in the United States Navy.  He states that he 
served aboard the USS UVALDE (AKA-88), USS BADOEING STRAIT 
(CVE-116), and the USS ANTIETAM (CV-36).  He reports that his 
primary duties on each of these ships were as a Fireman First 
Class (Boiler Technician).  He reports that each of these 
ships had asbestos material in them, and that his duties were 
in the fire room cleaning boilers.  Service records currently 
in the file do not reflect the Veteran's duties or military 
occupational specialty (MOS).  Accordingly, the Veteran's 
complete service personnel records should be requested and 
associated with the claims file.

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency 
period varies from ten to forty-five or more years between 
first exposure and development of disease.  Id. at 
IV.ii.2.C.9.d.  The manual provisions acknowledge that 
inhalation of asbestos fibers and/or particles can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  

The record shows that the Veteran served in the Merchant 
Marines prior to and after his service in the United States 
Navy.  In a March 2004 statement, he stated that he served 
with the Merchant Marines from June 1946 to April 1948; 
served in the United States Navy from April 1948 to April 
1952; and served in the Merchant Marines from May 1953 to 
1996.  He has claimed exposure to asbestos in both the Navy 
and the Merchant Marines.  

For VA purposes, service in the Merchant Marines is not 
considered active duty under the statutes and regulations 
governing awards of service connection.  See 38 C.F.R. § 3.7.  
There are only two exceptions to this rule:  where merchant 
seamen served on blockships in support of Operation Mulberry, 
and where merchant seaman served in oceangoing service during 
the period of armed conflict from December 7, 1941 to August 
15, 1945, both of which are inapplicable in this instance. 
Id.  However, any medical records associated with the 
reported Merchant Marine service would be relevant to the 
extent that they show the Veteran's physical status during 
such period.  Therefore, these records should be obtained and 
associated with the claims file.

Private records show diagnoses of pulmonary fibrosis and 
interstitial fibrosis.  There is of record an April 2004 
private examiner's opinion that the Veteran has pulmonary 
fibrosis that can be traced to his history of exposure during 
service in the Navy in that he apparently spent a good deal 
of time working in the engine room on boilers, steam lines, 
valves and smokestacks leading to exposure to both asbestos 
and carbon.  The examiner stated that this chest x-ray 
reflected this and previous pulmonary studies have suggested 
the same.  

When the Veteran was examined by VA in July 2008, the 
examiner stated that it is not at least as likely as not that 
the Veteran's service in the Navy and in the Merchant Marines 
contributed to his lung condition.  He stated that the 
Veteran's nicotine dependence over a 20 year period 
contributed to COPD.  The examiner did not offer rationale 
for the opinion and did not address the diagnosis of 
pulmonary interstitial fibrosis in the record.  Remand is 
warranted for clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to obtain copies of the Veteran's 
complete service personnel records, 
including any records which would confirm 
his duties aboard the USS UVALDE (AKA-
88), USS BADOEING STRAIT (CVE-116), and 
the USS ANTIETAM (CV-36), as well as his 
MOS during service.  All attempts to 
secure the records must be documented in 
the claims folder and a negative response 
must be provided if the records are not 
available.

2.  Make arrangements to obtain the 
Veteran's complete medical and personnel 
records from the Merchant Marines.

3.  Thereafter, refer the file to the 
July 2008 VA examiner for an addendum to 
the examination report.  If the previous 
examiner is not available or it is 
determined that the Veteran should 
undergo additional examination, schedule 
the Veteran for examination by an 
appropriate medical professional.  

The examiner should comment on the 
Veteran's history regarding pre-service, 
in-service, and post-service exposure to 
asbestos.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a 50 percent probability or 
greater) that the Veteran's diagnosed 
pulmonary disorder (i.e., COPD and/or 
pulmonary interstitial fibrosis) is 
related to asbestos exposure during his 
active service from April 1948 to April 
1952.  

A detailed rationale for the opinion 
should be provided.  

4.  Finally, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response. Then, 
return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

